NOTE: This order is nonprecedential.


  muiteb ~tate% <!Court of ~peaI%
      for t1Je jfeberaI <!Cirruit

                  PAUL MCGINNIS,
                     Petitioner,

                            v.
       UNITED STATES POSTAL SERVICE,
                 Respondent.


                       2011·3168


   Petition for review of the Merit Systems Protection
Board in case no. AT0752101056-I-1.


                     ON MOTION


                      ORDER

    Paul McGinnis moves for a 30-day extension of time,
until January 23, 2012, to file his principal brief.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
MCGINNIS v. USPS                                        2
                             FOR THE COURT


   JAN 092012                 /s/ Jan Horbaly
       Date                  Jan Horbaly
                             Clerk
cc: Ariel E. Solomon, Esq.
    Jane W. Vanneman, Esq.
                                            FILED
s21                                u.s. COURT OF APPEAlS FOR
                                     THE FEDERAL CIRCUIT

                                       JAN 09 ZOlZ
                                         JANHORBALY
                                            CLERK